DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16, 18, 20-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranz et al. US 20060280609 A1 in view of Kim et al. US 20140000852 A1 and further in view of Watkins US 3,251,196
Re claim 14, Ranz et al. teach a ventilation unit designed for installation and use at a refrigeration plant comprising : a fan (figs 14-17); the fan is designed as a diagonal fan (figs 14-17 noting diagonal parts), the diagonal fan has an angled edge (26a) angling outwardly away from an axis of rotation (11) and adjacent a corresponding angled flange opening (33) connected to or as a part of the ventilation  unit and a co- rotating cover disk (disk with surface 47,48 figs 14-17), extending in an axial and ending in a diagonal direction, is secured radially outward along the diagonal fan covering a fan blade (20), the diagonal fan axially draws in the air volume flow during operation and blows the air volume flow out, via the fan blade, out of the heat exchanger flange opening diagonally, into ambient, at an angle relative to an axis of rotation (RA) (para 30);
Ranz et al. fail to explicitly teach a heat exchanger.
Kim et al. teach a heat exchanger (130) arranged in series with the fan, the fan is designed and positioned with regard to the heat exchanger so as to deliver, in operation, an air volume flow through the heat exchanger and out from the ventilation unit to provide heating and cooling (figs 1-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heat exchanger as taught by Kim et al. in the Ranz et al. invention in order to advantageously allow for a method or providing air condition to a controlled space via a heat pump.
Ranz et al., as modified, fail to explicitly teach details of the airflow.
Watkins  teach and the heat exchanger is designed to cool the air volume flow delivered into the refrigeration plant down to a mean delivery temperature of <= 15 degrees C (noting that Watkins teach a heat exchanger capable of meetings the air temperature , also noting Watkins teach a refrigerant plant since the term is broad, col 6, fig 3) in order to form a cold air volume to prevent frost under cold conditions (col 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the airflow as taught by Watkins in the Ranz et al., as modified, invention in order to advantageously provide a heat exchanger capable of cooling air to specific temperatures.

Additionally noting that for clarity, the recitations “blows the air volume flow out via the
fan blade, out of the heat exchanger flange opening diagonally, into ambient, at an angle
relative to an axis of rotation” and  “… the heat exchanger for the diagonal fan generates, by progressive frosting during operation, a flow resistance increasing from a starting flow resistance with a first resistance characteristic (A) to a frosting resistance with a second resistance characteristic (B) and the diagonal fan having a highest efficiency range in an area of a third resistance characteristic (C) of the heat exchanger, wherein the third resistance characteristic (C) lies between the first and the second resistance characteristic (A, B), and the resistance characteristics (A, B, C) include an increasing backpressure psf [Pa] plotted against a delivered air quantity qv [m3/h]…” has been considered a recitation of intended use and intended use from a fluid being worked upon.
Additionally, the recitation “…for installation and use at a refrigeration plant… “ has been considered a recitation of intended use.
 It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of Ranz et al., as modified , meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07. It is noted that the different resistance appears to be generated by different levels of frost formation during operation, as noted in the instant specification (paras 13 and 33) and thus do not require any additional structural details.
Re claim 15, Ranz et al. (and KIM et al.) teach the diagonal fan is designed to draw in the air volume flow axially and to blow the air volume out diagonally at an angle of 100 - 800 with respect to an axis of rotation (RA) (figs).  
Additionally noting that for clarity, the recitation “blow the air volume out diagonally at an angle of 100 - 800 with respect to an axis of rotation” has been considered a recitation of intended use and intended use from a fluid being worked upon.

It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of Ranz et al., as modified , meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.  
Re claim 16, Ranz et al.. , as modified (see the instant combination of claim 14) teach the diagonal fan is designed and arranged in the ventilation unit to draw in the air volume flow axial through the heat exchanger and to blow the air volume out from the ventilation unit into the free surroundings.  
Re claim 18, Ranz et al. ,as modified, fail to teach details of the housing.
KIM et al. teach the diagonal fan and the heat exchanger are joined together by a housing (112, 114), the housing forms a closed flow duct for the air volume flow (fig 4) to provide heating and cooling (figs 1-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heat exchanger as taught by Kim et al. in the Ranz et al., as modified, invention in order to advantageously allow for a method or providing air condition to a controlled space via a heat pump.
Re claim 20, KIM et al. teach the heat exchanger is designed as an evaporator (paras 5 and 144 noting using heat exchangers as evaporators are well known in the art) to provide heating and cooling (figs 1-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heat exchanger as taught by Kim et al. in the Ranz et al., as modified, invention in order to advantageously allow for a method or providing air condition to a controlled space via a heat pump.
 
Re claim 21, Ranz et al. teach  further comprising a guide (70), the guide is arranged in a blowout portion of the diagonal fan and designed to deflect the air volume flow blown out by the diagonal fan in a diagonal direction into an axial direction (figs).  
Additionally noting that for clarity, the recitation “blown out by the diagonal fan in a diagonal direction into an axial direction” has been considered a recitation of intended use and intended use from a fluid being worked upon.
It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of Ranz et al., as modified , meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.  

Re claim 22, Ranz et al. teach the guide is designed as a single piece on the diagonal fan (figs).  
Re claim 23, Ranz et al. teach the guide is designed to transform a spin of the air volume flow produced by the diagonal fan partly into static pressure (figs).  
Additionally noting that for clarity, the recitation “…transform a spin of the air volume flow produced by the diagonal fan partly into static pressure …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
	Re claim 25, KIM et al. teach  the housing forms an air guidance for the air volume flow produced by the diagonal fan (figs, noting the limitations are taught by the instant combination of claim 18).
Response to Arguments
Applicant’s arguments, see reply, filed 9/22/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive.
The applicant argues that Ranz fail to teach a diagonal fan with an angled edge
angling outwardly away from an axis of rotation and an adjacent corresponding angled
 flange opening connected to or is part of the ventilation unit. The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “at the edge of the blade”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The applicant argues that Ranz does not disclose a ventilation unit but only an impeller. The examiner notes that the preamble claims “a ventilation unit” which later in the claim comprises “a fan” and “a heat exchanger”. Since the instant combination teach “a fan” and “a heat exchanger” (and the remaining structure in the body of the claim) the ventilation unit met by the prior art in the instant combination, where the instant combination of references is considered to be the ventilation unit. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “angled flange” or “corresponding angled flange is part of the ventilation unit”) are not recited in the rejected claim(s). It is noted only an “a corresponding angled flange opening” and thus an opening is claimed and not a flange. However, noting that according to the Merriam-Webster dictionary, the plain meaning of ‘flange’ is a rib or rim for strength, for guiding, or for attachment to another object, and Ranz appears to have various structure meeting the requirements of a flange. As claimed, only an “opening” is required which is named “a corresponding angled flange”.
 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763